DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s submission of response was received on 07/01/2022.  Presently claims 8-9 and 11 are pending. Claim 1-7 and 10 have been cancelled.

Response to Arguments
Applicant's arguments filed 07/01/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that “Applicant notes that the present application has been under examination since September 19, 2019 and that this is the fifth Office Action. Accordingly, it is unclear how the citation of an entirely new primary reference (i.e., Lewis) at this stage is in accordance with compact prosecution pursuant to MPEP 2173.06”.
In response to this argument, it should be noted that any amendments to the claims which alter the scope of the claims may result the use of new references and/or the change of basis of the rejection in order to teach the instant claims limitations based on the new scope of the claim.  Taking this into account, it is entirely within the realm of compact prosecution to change the primary reference at any stage of prosecution in order to provide the best rejection based on the instant claims.  


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Lewis fails to disclose a movable shredder comprising a metal extraction conveyor belt (e.g., 8) and an outgoing conveyor belt (e.g., 9) (see, e.g., FIG. 1 of the present application). Lewis fails to disclose two different kinds of conveyor belts (i.e., a metal extraction conveyor belt (e.g., 8) and an outgoing conveyor belt (e.g., 9)) in the extraction area.
In response to this argument, the prior art of Lewis discloses the element (16) is a conveyor (paragraph 0056);
Once the material M has been reduced by the metal shredder, a discharge conveyor may transport the material M from the shredder to the separator ((paragraph 0058);
So, the element (16) having a conveyor;
Further, figure 2 is showing conveyer that located to the left side of the element (16));
Therefore, the prior art of Lewis discloses a metal extraction conveyor belt (fig.2: the conveyor of the element (16)) (paragraph 0056), and 
an outgoing conveyor belt (fig.2: the outmost left conveyer that located to the left side of the element (16));
Accordingly, this argument is not percussive.

Applicant argued that “Lewis therefore fails to disclose a metal material movable shredder in which the feeding conveyor belt, the dosing roller, the shredding element, the metal extractor conveyor belt and the outgoing conveyor belt are fastened to the frame”.
In response to this argument, the prior art of Lewis discloses a frame (fig.2: the frame of the assembly),
And fig.2 shows all the elements of the apparats (10) are connected to the frame,
Therefore, the prior art of Lewis discloses the feeding conveyor belt, the dosing device, the shredding element, the metal extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (paragraph 0052 and fig.2).
Accordingly, this argument is not percussive.

Applicant argued that “fig.1 of the present application shows that the only elements in contact with the terrain are the caterpillar tracks, no further supports are needed. Consequently, the transport of the claimed metal material movable shredder is faster and most convenient since there is no need of using further supports or retracting them when the movable shredder has to be moved again.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the only elements in contact with the terrain are the caterpillar tracks, no further supports are needed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the secondary prior art of Ragnarsson teaches a frame (fig.1: (4)) and a system of caterpillar tracks (fig.1: (6)) configured to make the movable assembly movable) paragraph 0028).
Accordingly, this argument is not percussive.

Applicant argued that “the claimed metal material movable shredder is also distinct from the system of Lewis in the way in which the dosing roller is attached to the frame of the movable assembly. The claimed metal material movable shredder comprises a fastening and guiding system comprising at least four guides (e.g., 17) and two hydraulic cylinders (e.g., 18) that control a vertical motion of the dosing roller (e.g., 6). The control of the vertical motion of the dosing roller allows for control of the size of the elements entering the shredding element. Lewis fails to disclose the possibility of the dosing roller having vertical movement”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the secondary prior art of Ragnarsson teaches the dosing roller (fig.1A and 3A: (18)) is attached to the frame by a fastening and guiding system (see fig.3 A below: the bar that protrude from the cylinder to guide the cylinder; the bar is fasting to the frame) comprising at least four guides and two hydraulic cylinders (fig.3A: 46) configured to control a vertical motion of the dosing roller (paragraph 0034 and fig.3: the hydraulic actuator for raising and lowering the rollers (18)).
(paragraph 0034; see fig.3A below: fig.3A show only two guides with one hydraulic cylinder (46) because it is two-dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides).
Further, it is unclear how the control of the vertical motion of the dosing roller has to do with control of the size of the elements entering the shredding element, 
Accordingly, this argument is not percussive.

With respect to claim 9, Applicant argued that “there is no teaching or suggestion in either Lewis or Ragnarsson of the material being dragged via the feeding conveyor belt in motion towards the entrance ramp”.
In response to this argument, the prior art of Lewis discloses:
the feeder 12 advances the scrap material M into the shredder 14 for reduction via a mechanism such as a telescoping ram cylinder 12 a (shown as the preferred embodiment), a toothed feed roll (13 a), or metal track conveyor (13 b);
the feeding conveyor belt (figs.6a-6b: (13b)) comprises metal plates (see fig.6b below) configured to drag the metal material via the feeding conveyor belt in motion towards the entrance ramp (figs.6a and 7c: the entrance (14a) of the shredder (14)) (paragraph 0053 and 0055).

    PNG
    media_image1.png
    605
    498
    media_image1.png
    Greyscale
Accordingly, this argument is not percussive.














With respect to claim 11, Applicant argued that “the Office Action dated April 1, 2022 fails to sufficiently address the reception hopper. As can be seen in FIG. 2B of Ragnarsson, the sidewalls 12 prevent the material from exiting from the sides of the belt but the sidewalls 12 do not prevent the possible exit of the material from the upper part (which is uncovered), in contrast to the configuration of dependent claim 11.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prevent the possible exit of the material from the upper part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Lewis discloses the feeding system comprising metal plates (see fig.6b above) attached to the feeding conveyor belt which is supported on a lattice (fig.2: see the lattice between elements (20) and (12)) paragraph 0053 and 0055); a reception hopper (paragraph 75 and figs. 1and 2: the right side of the receiving feeder that receive the material);
Ragnarsson teaches metal sheets constituting a cover of a feeding system (fig.2A: (12) are covering the both sides feed system (fig.2.(14)), and a reception hopper (fig..2: (10)), wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Lewis to have metal sheets constituting a cover of a feeding system in order to prevent the feeding material from falling out the conveyer as taught by Ragnarsson; thereby having wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 8-9 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Lewis (US20110272513A1) in view of Ragnarsson (US20090224087).
Regrading claim 8, Lewis discloses a metal material movable shredder (paragraphs 00060009), comprising: 
a movable assembly (fig.2) (paragraph 0003); and 
a drive unit (fig.8a: (180)) (paragraph 0069); 
the drive unit is configured to supply energy to a shredding element (fig.2: (14)) of the movable assembly so as to shred the metal material into fragments (paragraph 0052);
the movable assembly comprises (paragraph 0053): 
a frame (fig.2: the frame of the assembly) and wheels system configured to make the movable assembly movable (fig.2: (20)) (paragraph 0057), 
a feeding conveyor belt (fig.1: (12) or figs.6a-6b: (13b)) (paragraph 0053), 
a dosing device (figs.1 and 4: (12b-12c) (paragraphs 0053 and 0075-0076); 
the shredding element (fig.2: (14)), 
a metal extraction conveyor belt (fig.2: the conveyor of the element (16)) (paragraph 0056), and 
an outgoing conveyor belt (fig.2: the outmost left conveyer that located to the left side of the element (16)), and 
the feeding conveyor belt, the dosing device, the shredding element, the metal extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (paragraph 0052 and fig.2); 
the feeding conveyor belt is configured to transport the metal material to an entrance ramp (paragraphs 0053 and 0055; figs.6a and 7c: the entrance (14a) of the shredder (14)) whereby the metal material is configured to reach the dosing device which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments, which once shredded, are configured to come out of the shredding element and be fed to the metal extraction conveyor belt which is configured to feed the fragments to the outgoing conveyor belt (paragraph 0052-0053 and 0075-0076; and figures 1-11b); and 
the shredding element comprises a shredding mill (figs.9a-9d: (14)) (paragraphs 0073-0074), 
a shredding chamber (figs.9a-9b: the chamber of the shredder (14)),  
a lower closed base (fig.9e: see the base bar below the rotor), 
a vertical exit grid for shredded material; a horizontal exit grid for shredded material (paragraphs 0073-0074 and figs.9a-9e: the grate brackets (242) may be disposed at any position radially about of rotor and the grate brackets (242) can be extended longitudinally and laterally), and  
where the metal material is configured to be shredded into the fragments by the shredding mill (paragraph 0054), 
such that the fragments come out through the vertical exit grid and the horizontal exit grid (paragraphs 0073-0074).

Lewis does not disclose the movable assembly and the drive unit are two independent elements configured to work together, a system of caterpillar tracks, a dosing roller, the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller; and an exit gate for non-shreddable material.

Ragnarsson teaches a movable shredder (fig.1: (2)) (paragraph 0028), the movable shredder comprising: 
a movable assembly (fig.1); 
and a drive unit (paragraph 0031: drive source), 
wherein: the drive unit is configured to supply energy to a shredding element (fig.1: (2)) of the movable assembly so as to shred the materials material into fragments; 
the movable assembly (fig.1) and the drive unit are two independent elements configured to work together (paragraph 0031: separated power or drive source); 
the movable assembly comprises: 
a frame (fig.1: (4)) and a system of caterpillar tracks (fig.1: (6)) configured to make the movable assembly movable (paragraph 0028); 
a feeding conveyor belt (fig.1: (14)) (paragraph 0029); 
a dosing roller (figs.1A: (18) (paragraph 0033); 
the shredding element (fig.1: (2)); 
a materials extraction conveyor (fig.2A: (34)); 
and an outgoing conveyor (see fig.2A below), 
wherein: the feeding conveyor belt, the dosing roller, the shredding element, the materials extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (fig.1, 1A and fig.2A);  
the feeding conveyor belt (fig.1: (14)) is configured to transport the materials material to an entrance ramp (see fig.2 below) whereby the materials material is configured to reach the dosing roller (fig.5A: (18)) (paragraphs 0029-0030)
which is configured to regulate the materials material being fed into the shredding element which is configured to shred the materials material into the fragments, which once shredded, are configured to come out of the shredding element and be fed to the materials extraction conveyor belt which is configured to feed the fragments to the outgoing conveyor belt (paragraph 0031); and
the dosing roller (fig.1A and 3A: (18)) is attached to the frame by a fastening and guiding system (see fig.3 A below: the bar that protrude from the cylinder to guide the cylinder; the bar is fasting to the frame) comprising at least four guides and two hydraulic cylinders (fig.3A: 46) configured to control a vertical motion of the dosing roller (paragraph 0034 and fig.3: the hydraulic actuator for raising and lowering the rollers (18)).
(paragraph 0034; see fig.3A below: fig.3A show only two guides with one hydraulic cylinder (46) because it is two-dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides. Further, the prior art of Ragnarsson disclose “a pair of hydraulic feed roller actuators 46 to assist with raising and lowering the feed roller 18 away from and toward the feed conveyer 14 (Ragnarsson paragraph 0034)’ ;Even if the roller (18) is pivotally moving, but the roller (18) still transfer between two planes that vertically spaced);

a shredding mill (fig.5B: (16)); 
a shredding chamber (see fig.2A below); 
a lower closed base (see fig.2A below); 
a vertical exit grid for shredded material (fig.5A: (60)) (paragraph 0040); 
and an exit gate for non-shreddable material (paragraph 0046; fig.5C: (20)), 
and wherein the materials material is configured to enter the shredding chamber, where the materials material is configured to be shredded into the fragments by the shredding mill, such that the fragments come out through the vertical exit grid, and the non- shreddable material comes out through the exit gate for non-shreddable material ((paragraphs 0040 and 0046).

    PNG
    media_image2.png
    370
    1168
    media_image2.png
    Greyscale














    PNG
    media_image3.png
    570
    1077
    media_image3.png
    Greyscale












    PNG
    media_image4.png
    898
    709
    media_image4.png
    Greyscale















The prior art of Lewis is related to a large movable machine for sizing the materials (abstract and paragraphs 0001 and 0002);
The prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Lewis to have the movable assembly and the drive unit are two independent elements configured to work together as taught by Ragnarsson; 
replacing the wheels system of the movable assembly of Lewis by a system of caterpillar tracks as taught by Ragnarsson; and 
replacing the dosing device of the movable assembly of Lewis by a dosing roller; a dosing roller, the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller; and an exit gate for non-shreddable material as taught by Ragnarsson; thereby having the feeding conveyor belt is configured to transport the metal material to an entrance ramp whereby the metal material is configured to reach the dosing roller which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments; and the non-shreddable material comes out through the exit gate for non-shreddable material, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Reagding claim 9, Lewis discloses the feeding conveyor belt (figs.6a-6b: the metal tack conveyer (13b)) comprises metal plates (see fig.6b below: the metal plate is dragging the material) configured to drag the metal material via the feeding conveyor belt in motion towards the entrance ramp (figs.6a and 7c: the entrance (14a) of the shredder (14)) (paragraph 0053 and 0055).

    PNG
    media_image1.png
    605
    498
    media_image1.png
    Greyscale
















Reagding claim 11, Lewis discloses the feeding system comprising metal plates (see fig.6b above) attached to the feeding conveyor belt which is supported on a lattice (fig.2: see the lattice between elements (20) and (12)) paragraph 0053 and 0055); a reception hopper (paragraph 75 and figs. 1and 2: the right side of the receiving feeder that receive the material);
Ragnarsson teaches metal sheets constituting a cover of a feeding system (fig.2A: (12) are covering the both sides feed system (fig.2.(14)), and a reception hopper (fig..2: (10)), wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Lewis to have metal sheets constituting a cover of a feeding system in order to prevent the feeding material from falling out the conveyer as taught by Ragnarsson; thereby having wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725